Citation Nr: 1621792	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  12-35 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for bipolar affective disorder. 

2. Entitlement to service connection for a menstrual disorder.

3. Whether new and material evidence has been received to reopen a claim of service connection for weakness, previously claimed as due to Gulf War Syndrome. 

4. Whether new and material evidence has been received to reopen a claim of service connection for migraine headaches, previously claimed as due to Gulf War Syndrome.

5. Entitlement to service connection for chronic fatigue, migraine headaches, sleep disturbances, and shortness of breath, whether as separate disabilities or symptoms of an undiagnosed illness or chronic multisymptom, medically unexplained illness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to May 1990, and from January 1991 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2016, the Veteran and her spouse testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision. See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009). 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
In a November 2013 rating decision, the RO denied entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) and to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). The Veteran filed a timely Notice of Disagreement (NOD); however, following the March 2015 Statement of the Case, the Veteran did not perfect the appeal. Accordingly, the Board does not have jurisdiction over these issues. 

In April 2015, the RO proposed to reduce the disability rating for PTSD and sent notice of the proposed rating action to the Veteran. In May 2015, the Veteran submitted an NOD to the April 2015 proposed rating action along with additional evidence in support of the higher disability rating; however, as the April 2015 action was only a proposed rating action, the Veteran's NOD was premature. Following consideration of the additional evidence submitted by the Veteran, in August 2015, the RO effectuated a reduction to the PTSD disability rating. While the Veteran has expressed disagreement with the August 2015 rating decision, she has not submitted a proper NOD; however, the one-year period within to submit an NOD to be considered timely has not lapsed. See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a); see also 79 Fed. Reg. 57696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and NODs be filed on standard forms).

The issue of entitlement to a TDIU has been re-raised by the record as part of the Veteran's February 2016 Board hearing testimony. See Rice v. Shinseki, 22 Vet. App. 447 (2009). In addition, in a February 2016 statement, the Veteran initiated a new claim of clear and unmistakable error in the reduction of the PTSD disability rating. These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for chronic fatigue, migraine headaches, sleep disturbances, and shortness of breath, whether as separate disabilities or symptoms of an undiagnosed illness or chronic multisymptom, medically unexplained illness is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to the promulgation of a decision in the appeal of whether new and material evidence had been received to reopen a claim of service connection for bipolar affective disorder, the Veteran requested a withdrawal of this appeal.

2. The Veteran is a "Persian Gulf Veteran." 

3. The Veteran has a current menstrual disorder, which is a manifestation of a "qualifying chronic disability" for purposes of 38 C.F.R. § 3.317, and which has manifested to a compensable degree for a period of at least six months. 

4. In a February 1999 rating decision, the RO denied the issues of service connection for weakness and migraine headaches, claimed as due to Gulf War Syndrome. The Veteran did not initiate an appeal to this decision.

5. Additional evidence received since the February 1999 rating decision on the issues of service connection for weakness and migraine headaches is neither cumulative nor redundant, addresses the grounds of the prior final denials of service connection, and raises a reasonably possibility of substantiating the claims. 



CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal regarding the issue of whether new and material evidence had been received to reopen service connection for bipolar affective disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2015).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a menstrual disorder have been met. 38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

3. The February 1999 rating decision is final. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015).

4. New and material evidence has been received to reopen the claim of entitlement to service connection for weakness. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 
38 C.F.R. §§ 3.156, 20.1103 (2015).

5. New and material evidence has been received to reopen the claim of entitlement to service connection for migraine headaches. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing. 38 C.F.R. § 20.204.

During the February 2016 Board hearing, the Veteran requested to withdraw her appeal regarding the issue of whether new and material evidence had been received to reopen service connection for bipolar affective disorder. See Hearing Transcript p. 3. Therefore, there remain no allegations of errors of fact or law for appellate consideration on this issue. Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed. 

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's 
duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The claims of entitlement to service connection for a menstrual disorder and whether new and material evidence has been received to reopen service connection for weakness and migraine headaches have been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist with respect to these issues is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board has a duty to consider all theories of entitlement to the benefit sought. See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000). Thus, the Board must consider both direct and presumptive theories of entitlement with respect to the Veteran's claim of service connection for a menstrual disorder. However, as the Board, as adjudicated below, is granting service connection based on presumptive service connection, the additional theory of direct service connection is rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the direct service connection theory will not be further discussed. See 38 U.S.C.A. § 7104. 

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection. 38 C.F.R. § 3.317(a). 

The term medically unexplained, chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. 
§ 3.317(a). "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 
38 C.F.R. § 3.317(a). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a). 

Signs or symptoms which may be manifestations of an undiagnosed illness or a medically unexplained, chronic multisymptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs and symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; (12) abnormal weight loss; (13) menstrual disorders. 38 C.F.R. § 3.317(b). 

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War. The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. 
§ 3.317(d).

Service Connection for a Menstrual Disorder

The Veteran contends that service connection is warranted for a menstrual disorder. Specifically, the Veteran contends that she developed premenstrual dysphoric disorder as a result of exposures incurred during her service in the Persian Gulf. 

The Veteran has confirmed service in the Persian Gulf. The Veteran served in the United States Army including service in Saudi Arabia between February and April 1991. As a result of her service, the Veteran was awarded the Southwest Asia Service Medal. 

The Veteran has a current menstrual disability. VA treatment records reflect diagnoses of amenorrhea with questionable premature menopause, premenstrual tension syndrome, and severe premenstrual syndrome. 

The Veteran's menstrual disorder is a "qualifying chronic disability" for purposes of 38 C.F.R. § 3.317. In this regard, menstrual disorders are specifically listed as a manifestation of an undiagnosed illness or a medically unexplained, chronic multisymptom illness under 38 C.F.R. § 3.317(b).

Finally, the evidence demonstrates that the Veteran's menstrual disability has manifested to a compensable level for at least six months. In this regard, the Board has considered the Veteran's reported symptoms under the General Rating Formula for Disease, Injury, or Adhesions of the Female Reproductive Organs, which provides a compensable disability rating for symptoms that require continuous treatment. 38 C.F.R. § 4.116. VA treatment records dated back to at least 2006 reflect the Veteran's reports of abdominal pain, bloating, and cramping, as well as psychiatric symptoms that increase prior to menstruation and continue during menstruation. VA treatment records reflect continuous treatment for at least six months of the Veteran's symptoms with hormone replacement medications as well as anti-depressant medications. 

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current menstrual disorder has manifested to a compensable level for at least six months. As the Veteran is a "Persian Gulf Veteran" and menstrual disorders are qualifying chronic disabilities under 38 C.F.R. § 3.317, the Board finds that the criteria for service connection for a menstrual disorder have been met. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

New and Material Evidence 

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed. 38 U.S.C.A. §§  7105(c), (d)(3); 38 C.F.R. § 20.1103. If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial. 38 C.F.R. § 3.156(a). Materiality has two components; first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board considers whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist. Id. at 118. Evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of whether the RO determined that new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo. See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted. Id. at 1384. Any finding entered when new and material evidence has not been submitted "is a legal nullity." Butler v. Brown, 9 Vet. App. 167, 171 (1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (2001).

Reopening of the Claim of Service Connection 
for Weakness and Migraine Headaches

The Veteran seeks to reopen a claim of service connection for weakness and migraine headaches. In a February 1999 rating decision, the RO denied service connection for weakness and migraine headaches, both claimed as due to Gulf War Syndrome. 

Regarding the claim of weakness, the RO found that there was no chronic condition manifested by weakness that was incurred during service and "no objective evidence of a chronic undiagnosed illness." Regarding the claim of migraine headaches, the RO found that the Veteran's migraine headaches were not incurred during service. The RO also found that her migraine headaches were a known clinical diagnosis, so consideration of her headaches as a manifestation as an undiagnosed illness was not warranted. In the same rating decision, the RO also denied service connection for additional symptoms claimed as due to Gulf War syndrome, including bipolar affective disorder (claimed as depression, fatigue, irritability, frustration, lack of memory, mood swings, crying spells, anger, difficulty concentrating, and agitation), gastrointestinal issues, unexplained weight gain, skin condition, throat infections, faintness, dizziness, and tingling. The Veteran did not initiate an appeal as to the February 1999 rating decision; therefore, the February 1999 rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In December 2008, the Veteran requested reopening of a claim of service connection for a chronic multisymptom illness due to her service in the Persian Gulf War, and specifically identified the following manifestations: chronic fatigue, migraine headaches, sleep disturbances, menstrual disorder, memory loss, and shortness of breath. Each of these manifestations was developed as a separate and distinct claim. The manifestations of chronic fatigue (as weakness) and migraine headaches were developed as claims to reopen service connection, and were denied by the RO in the February 2010 rating decision, as the RO determined that new and material evidence had not been submitted. 

The manifestation of memory loss was also developed as part of the claim to reopen service connection for bipolar affective disorder (previously claimed as depression, fatigue, irritability, frustration, lack of memory, mood swings, crying spells, anger, difficulty concentrating, and agitation). As discussed above, the Veteran withdrew her claim to reopen service connection for bipolar affective disorder at February 2016 Board hearing. The manifestation of menstrual disorder was developed as a new claim of service connection. As adjudicated above, the Board has granted service connection on a presumptive basis as a qualifying chronic disability under 38 C.F.R. § 3.317. The manifestations of sleep disturbances and shortness of breath were also developed as new claims of service connection and are addressed below in the Board's Remand 

Since the last final disallowance of the claims of service connection for weakness and migraine headaches in February 1999, evidence that has been associated with the claims file includes VA treatment records, records from the Social Security Administration, several lay statements from the Veteran's family and friends, and lay statements from the Veteran, including her testimony at the February 2016 Board hearing. Collectively, the recently submitted evidence demonstrates continued symptoms of weakness and migraine headaches, and the Veteran's continued contention that these symptoms are the due to her service in the Persian Gulf. In addition, the recently submitted evidence reflects new symptoms identified by the Veteran, including sleep disturbances and shortness of breath, which she contends are also due to her service in the Persian Gulf. Finally, during the February 2016 Board hearing, the Veteran raised a new theory of entitlement to service connection, namely that her symptoms of weakness and migraine headaches are the result of the medications prescribed as treatment for her service-connected PTSD. See Hearing Transcript pp. 3-4. 

The recently-submitted evidence documenting continued symptoms of weakness and migraine headaches is new, in that it was not of record at the time of the prior final denial; however, evidence of current symptomatology was of record at the time of the prior final denial. Additional recently-submitted evidence, however, is neither cumulative nor redundant of evidence already of record at the time of the last final disallowance. First, the Veteran reports and the evidence suggests the presence of additional symptoms, which she believes are associated with her weakness and migraine headaches and also caused by her service in the Persian Gulf. Second, the Veteran has raised a new theory of service connection, that her symptoms are secondary to a service-connected disability. 

The recently-submitted evidence is also material because it relates to unestablished facts that are necessary to substantiate the claims. The recently-submitted evidence tends to suggest that the Veteran's symptoms of weakness and migraine headaches are either related to her service in the Persian Gulf, and thus incurred during service, or are proximately due to another service-connected disability. 

Regarding the newly submitted evidence, the Court has held that 38 C.F.R. 
§ 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18. Given this standard, and presuming the credibility of the evidence, the Board finds that the additional evidence received since the February 2009 decision is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for weakness and migraine headaches. 


ORDER

The appeal of whether new and material evidence has been received to reopen a claim of service connection for bipolar affective disorder is dismissed. 

Service connection for a menstrual disorder is granted.

New and material evidence having been received, the appeal to reopen service connection for weakness and migraine headaches is granted. 


REMAND

The Veteran contends that she experiences several symptoms that are the result of her service in the Persian Gulf. In the development of her current claim, the Veteran was afforded a VA examination only with respect to her claimed shortness of breath. Following the August 2012 VA examination, the VA examiner indicated that the Veteran's claimed shortness of breath was not a symptom of an undiagnosed illness or medically unexplained, chronic multisymptom illness. Instead, the VA examiner indicated that her shortness of breath was a symptom of acute bronchitis; however, the VA examiner did not provide an opinion as to any etiological nexus to the Veteran's service. Additionally, as the Board has reopened service connection for weakness and migraine headaches and recharacterized the Veteran's claim to include a larger set of symptoms, the Board finds that a new VA examination is needed to fully consider the nature and etiology of the Veteran's complaints to include as manifestations of an undiagnosed illness or medically unexplained, chronic multisymptom illness. 


Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that she can submit any copies of the unavailable records in her possession.

2. Obtain any outstanding VA medical records and associate them with the claims file. 

3. After the passage of a reasonable amount of time or upon the Veteran's response, schedule the Veteran for a Gulf War examination with regard to the claim of service connection for chronic fatigue, migraine headaches, sleep disturbances, and shortness of breath. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail. 

The VA examiner should elicit and document a full and complete history from the Veteran regarding her in-service and post-service symptoms of chronic fatigue, migraine headaches, sleep disturbances, and shortness of breath. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, and physical examination, the VA examiner should address the following questions FOR EACH SUBSET OF SYMPTOMS IDENTIFIED BY THE VETERAN:

a. Is the Veteran's reported symptomatology attributable to a known clinical diagnosis or is her symptomatology a manifestation of an undiagnosed illness?

b. If the VA examiner determines that the Veteran's symptomatology is attributable to a known clinical diagnosis, then the VA examiner is asked to provide the following opinion:

Is the Veteran's symptomatology consistent with: (1) a diagnosable, but medically unexplained, chronic multisymptom illness of unknown etiology, (2) a diagnosable, chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

c. If the VA examiner determines that the Veteran's symptomatology is either a diagnosable, chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis, then the VA examiner is asked to provide the following additional opinions:

i. Did the Veteran's diagnosed disability have its onset during service or is it otherwise causally related to any event or circumstance of service?

ii. Is the Veteran's diagnosed disability related to a presumed environmental exposure experienced by the Veteran during service in Southwest Asia?

iii. Is the Veteran's diagnosed disability proximately due to or aggravated by a service-connected disability, to include the medication prescribed as treatment for a service-connected disability?

If the opinion is that the diagnosed disability was aggravated by a service-connected disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*An October 1996 statement in which the Veteran reports headaches and fatigue, in addition to other symptoms, as beginning in 1992. 

*A January 1997 VA examination during which the Veteran claimed fatigue, irritability, depression, somnolence, hives, back pain, and gynecological symptoms due to Gulf War Syndrome.

*A June 1998 statement in which the Veteran reports headaches, fatigue, and lack of sleep, in addition to other symptoms, as undiagnosed and medically unexplained. 

*An October 1998 VA examination during which the Veteran reported her headaches began during service. 

*An October 2008 statement in which the Veteran reports that she continues to experience fatigue, migraines, and sleep disturbances, in addition to other symptoms, that has not responded to medical treatment. 

*VA treatment records that reflect symptoms of fatigue, insomnia, migraine headaches, and respiratory symptoms. 

*A February 2012 VA examination during which the VA examiner ascribed the Veteran's respiratory symptoms to acute bronchitis. 

*The Veteran's February 2016 Board hearing testimony where she reported that her chronic fatigue, migraine headaches, muscle weakness, shortness of breath, and sleep disturbances stem from her service in the Persian Gulf. 

* The Veteran's February 2016 Board hearing testimony where she contended that her symptoms might be side-effects of the medications used to treat her service-connected PTSD. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After completion of the above and any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran  has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This 

claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


